DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 15 December 2021 is hereby acknowledged. Claims 1-9 and 11-15 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 15 December 2021. In particular, claim 1 has amended the optional components. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214948 A1 (“Condo”) in view of US 2015/0069294 (“Al-Qadhi”).
	As to claims 1-4, 12, and 13, Condo teaches a method of preparing a nanoparticle containing curable resin (abstract). Condo teaches mixing nanoparticles and resin (para. 0041). Condo teaches the composition preferably contains less than 0.5 % of solvent (para. 0045). Condo teaches milling the nanoparticles and resin to form a resin system having nanoparticles dispersed therein in a media (para. 0042), in particular immersion milling (para. 0043). Condo exemplifies agglomerated, thus aggregated particles (para. 0077), and that the composition may include a dispersant (para. 0068). Condo teaches mixing so as to have at least 10 wt % of the nanoparticles (para. 0044), which overlaps the range of 
	Condo is not limited to calcite particle, and teaches the use of other metal oxide particles (para. 0015), but does not teach layered nanoparticles. Al-Qadhi teaches the utility of using nanoclay composites in polymers to provide improved mechanical properties (para. 0004). Al-Qadhi teaches the use of montmorillonite clay (0023), which is a layered particle of platelet shape (para. 0023), meeting the requirements of claims 2 and 3. Furthermore, Al-Qadhi teaches aggregate size of such particles of 5 to 10 micrometers (para. 0032), which are within the range of claim 4. While Al-Qadhi does not teach the recited method, it is presumed that the SEM data provides similar particle size data as laser diffraction. As such, given the teaching of the utility of clay particulates, it would be an obvious modification of the method of Condo, using the method to provide smaller sized, dispersed nanoparticles in resin because of Al-Qadhi’s teaching of the utility of clay particles.
	As to claim 5, while not required, Condo teaches the use of zirconia beads as milling media (para. 0079).
	As to claims 6 and 7, Condo teaches that the milling reduces particle size of the particles (para. 0039), and teaches particle size in the thus treated nanoparticles within the recited ranges of claims 6 and 7 (para. 0035), and which can be measured by laser diffraction (para. 0053).
	As to claim 8, Condo teaches that the composition may contain catalysts (para. 0046). While Condo does not state this is for reacting silanol groups with the resin, Condo teaches peroxides (para. 0052), similar to those taught in applicant’s specification as being a catalyst for that purpose. As such, the use of such materials in the composition is presumed to have the intended effect.
	As to claim 10, Condo teaches the use of a reactive diluent (para. 0014, including mono and polyglycidyl ethers, and styrene, and as such, the use of such diluents is an obvious modification suggested by Condo.
	As to claim 11, Condo teaches the recited thermosetting resins (paras. 0012, 0013).

	 As to claim 15, Condo teaches the use of curing agents (para. 0046), but not the recited agents. However, Al-Qadhi teaches dispersing clay nanoparticles in epoxy resin, and teaches isophoronediamine (para. 0032), an amine, as curing agent. As such, amine curing agents are an obvious choice in an epoxy resin nanocomposite as taught by Al-Qadhi.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214948 A1 (“Condo”) in view of US 2015/0069294 (“Al-Qadhi”) as applied to claim 1, further in view of US 2011/0079668 (“Nelson”).
As to claim 9, Condo teaches a surface treatment (modifying) agent may be used (para. 0017), but does not teach the recited types. Nelson teaches metal oxide nanoparticle composites, such as silica, and teaches the utility of surface modifying compounds such as organosilanes are suitable for binding to the surface (para. 0020). Since clay particles (as evidenced by Al-Qadhi, para. 0023) are silicates, it would be an obvious to surface modification clay nanoparticles using a surface treatment having an organosilane head group as suggested by Nelson.

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. Applicant argues that Condo only discloses continuous milling, rather than the immersion milling recited by claim 1. While Condo does not exemplify immersion milling, Condo clearly teaches that the milling method for processing particles is not restricted to the continuous milling, but may also be an immersion milling (batch) process.

Applicant’s arguments concerning the 35 USC 112 rejections of claims 4, 6, and 7 are persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764